                              Case 19-22567-AJC                    Doc 8         Filed 09/25/19             Page 1 of 2

Information to identify the case:
Debtor 1              Paul Wigoda                                                               Social Security number or ITIN           xxx−xx−6043
                      First Name   Middle Name    Last Name                                     EIN _ _−_ _ _ _ _ _ _
Debtor 2                                                                                        Social Security number or ITIN _ _ _ _
                      First Name   Middle Name    Last Name
(Spouse, if filing)
                                                                                                EIN     _ _−_ _ _ _ _ _ _
United States Bankruptcy Court             Southern District of Florida
                                                                                                Date case filed for chapter 11 9/20/19
Case number:          19−22567−AJC

Notice of Chapter 11 Bankruptcy Case
For the debtors listed above, a case has been filed under chapter 11 of the Bankruptcy Code.
This notice has important information about the case for creditors and debtors, including information about the
meeting of creditors and deadlines. Read both pages carefully.
The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not take action to collect debts
from the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot sue, garnish wages, assert a deficiency, repossess
property, or otherwise try to collect from the debtors. Creditors cannot demand repayment from debtors by mail, phone, or otherwise. Creditors who
violate the stay can be required to pay actual and punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days
or not exist at all, although debtors can ask the court to extend or impose a stay.
Confirmation of a chapter 11 plan may result in a discharge of debt. Creditors who assert that the debtors are not entitled to a discharge of any debts or
who want to have a particular debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office within the deadlines
specified in this notice. (See boxes 7 and 9 below for more information.)
You may want to consult an attorney to protect your rights. The bankruptcy clerk's office staff cannot give legal advice.
To help creditors correctly identify debtors, debtors must submit full Social Security or Individual Taxpayer Identification Numbers, which may
appear on a version of this notice. However, the full numbers must not appear on any document filed with the court.
Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of a Social Security or
Individual Taxpayer Identification Number in any document, including attachments, that you file with the court.
WARNING TO DEBTOR: WITHOUT FURTHER NOTICE OR HEARING THE COURT MAY DISMISS YOUR CASE FOR FAILURE TO TIMELY PAY
FILING FEE INSTALLMENTS, FAILURE TO APPEAR AT THE MEETING OF CREDITORS OR FAILURE TO TIMELY FILE REQUIRED SCHEDULES,
STATEMENTS OR LISTS, AND FOR FAILURE TO FILE PRE−BANKRUPTCY CERTIFICATION OF CREDIT COUNSELING OR FILE WAGE
DOCUMENTATION.

                                            About Debtor 1:                                                 About Debtor 2:
 1. Debtor's Full Name                      Paul Wigoda

 2. All Other Names Used
    in the Last 8 Years

 3. Address                                 18201 Collins Ave, Apt 1709
                                            Sunny Isles Beach, FL 33160

    Debtor's Attorney                       Bradley S Shraiberg
 4. (or Pro Se Debtor)                      2385 NW Executive Center Dr. #300                               Contact phone (561) 443−0801
     Name and address                       Boca Raton, FL 33431

 5. Bankruptcy Clerk's                      US Bankruptcy Court                                             Hours open 8:30 a.m. − 4:00 p.m.
    Divisional Office Where                 301 North Miami Avenue, Room 150                                Contact phone (305) 714−1800
    Assigned Judge is                       Miami, FL 33128
    Chambered
     Documents filed conventionally in paper may be filed at any bankruptcy clerk's office location.       Note: The clerk's office is closed on all
     Documents may be viewed in electronic format via CM/ECF at any clerk's office public terminal         legal holidays.
     (at no charge for viewing) or via PACER on the internet accessible at www.pacer.gov (charges
     will apply). Case filing and unexpired deadline dates can be obtained by calling the Voice Case
     Information System toll−free at (866) 222−8029. As mandated by the Department of Homeland
     Security, ALL visitors (except minors accompanied by an adult) to any federal building or
     courthouse, must present a current, valid, government issued photo identification (e.g. drivers'
     license, state identification card, passport, or immigration card.)
                                                                                                           Clerk of Court: Joseph Falzone
                                                                                                           Dated: 9/25/19

     * MEETING OF CREDITORS * October 22, 2019 at 02:30 PM                                                **LOCATION:

     Debtors must attend the meeting to     The meeting may be continued or adjourned to a later          Claude Pepper Federal Bldg, 51 SW
 6. be questioned under oath. In a joint    date. If so, the date will be on the court docket.            First Ave Room 1021, Miami, FL 33130
     case, both spouses must attend.
     Creditors may attend, but are not
     required to do so.

                                                                                                           For more information, see page 2 >
Local Form 309E USBC SDFL (For Individuals or Joint Debtors)
                                                                                    Notice of Chapter 11 Bankruptcy Case                               page 1
(08/13/2018)
                              Case 19-22567-AJC                       Doc 8          Filed 09/25/19               Page 2 of 2
Debtor Paul Wigoda                                                                                                              Case number 19−22567−AJC

7. Deadlines                           File by the deadline to object to discharge or to challenge Filing deadline for complaint under
    The bankruptcy clerk's office      whether certain debts are dischargeable:                    §1141(d)(3): First date set for hearing
    must receive these documents                                                                   on confirmation of plan. The court will
    and any required filing fee                                                                                              send you a notice of that date later.
    by the following deadlines.        You must file a complaint:
    Writing a letter to the court or                                                                                         Filing deadline for
    judge is not sufficient.                    • ifdischarge
                                                      you assert that the debtor is not entitled to receive a
                                                              of any debts under 11 U.S.C. § 1141(d)(3)
                                                                                                                             dischargeability
    See box 9 for more information.                                                                                          complaints: 12/23/2019
                                                  or
                                                • ifunder
                                                     you want to have a debt excepted from discharge
                                                          11 U.S.C. § 523(a)(2), (4), or (6).


                                       Deadline for filing proof of claim:               1/21/20                             For a governmental unit: 3/18/20
                                       A proof of claim is a signed statement describing a creditor's claim. A proof
                                       of claim form may be obtained at www.uscourts.gov or any bankruptcy
                                       clerk's office.
    When Filing Proofs of
    Claim:                           Your claim will be allowed in the amount scheduled unless:
    Claims may be delivered or
    mailed to the clerk's office.
                                               • your  claim is designated as disputed, contingent, or unliquidated;
    Creditors with internet access
                                               • you  file a proof of claim in a different amount; or
    have the option to use the
    electronic claims filing program           • you receive another notice.
    on the court website at
    www.flsb.uscourts.gov to         If your claim is not scheduled or if your claim is designated as disputed,
    electronically file a proof of   contingent, or unliquidated, you must file a proof of claim or you might not
    claim.                           be paid on your claim and you might be unable to vote on a plan. You may
                                     file a proof of claim even if your claim is scheduled. Secured creditors retain
                                     rights in their collateral regardless of whether they file a proof of claim.
                                     Filing a proof of claim submits a creditor to the jurisdiction of the bankruptcy
                                     court, with consequences a lawyer can explain. For example, a secured
                                     creditor who files a proof of claim may surrender important nonmonetary
                                     rights, including the right to a jury trial. The deadline for filing objections to
                                     claims will be established pursuant to Local Rule 3007−1(B)(1).

                                       Filing Deadline for a Creditor with a Foreign Address: The deadlines for
                                       filing proofs of claim in this notice apply to all creditors. If you are a creditor
                                       receiving a notice mailed to a foreign address, you may file a motion asking
                                       the court to extend the deadline to file a proof of claim. Consult an attorney
                                       familiar with United States bankruptcy law if you have any questions about
                                       your rights in this case.


                                       Deadline to object to exemptions:                                                     Filing Deadline:
                                       The law allows debtors to keep certain property as exempt. Fully exempt               30 days after the conclusion of the
                                       property will not be sold and distributed to creditors, even if the case is           meeting of creditors, or within 30 days
                                       converted to chapter 7. Debtors must file a list of property claimed as               of any amendment to the list of
                                       exempt. You may inspect that list at the bankruptcy clerk's office or online          supplemental schedules, unless as
                                       at www.pacer.gov. If you believe that the law does not authorize an                   otherwise provided under Bankruptcy
                                       exemption that the debtors claim, you may file an objection. The                      Rule 1019(2)(B) and Local Rule
                                       bankruptcy clerk's office must receive the objection by the deadline to               4003−1(B) for converted cases.
                                       object to exemptions.
                                       Chapter 11 allows debtors to reorganize or liquidate according to a plan. A plan is not effective unless the court
                                       confirms it. You may receive a copy of the plan and a disclosure statement telling you about the plan, and you may
8. Filing a Chapter 11
   Bankruptcy Case
                                       have the opportunity to vote on the plan. You will receive notice of the date of the confirmation hearing, and you
                                       may object to confirmation of the plan and attend the confirmation hearing. Unless a trustee is serving, the debtor
                                       will remain in possession of the property and may continue to operate the debtor's business.
                                       Confirmation of a chapter 11 plan may result in a discharge of debts, which may include all or part of a debt. See
                                       11 U.S.C. § 1141(d). However, unless the court orders otherwise, the debts will not be discharged until all
                                       payments under the plan are made. A discharge means that creditors may never try to collect the debt from the
                                       debtors personally except as provided in the plan. If you believe that a particular debt owed to you should be
                                       excepted from the discharge under 11 U.S.C. § 523 (a)(2), (4), or (6), you must file a complaint and pay the filing
                                       fee in the bankruptcy clerk's office by the deadline in box 7. If you believe that the debtors are not entitled to a
9. Discharge of Debts                  discharge of any of their debts under 11 U.S.C. § 1141 (d)(3), you must file a complaint and pay the filing fee in the
                                       clerk's office by the first date set for the hearing on confirmation of the plan. The court will send you another notice
                                       telling you of that date. Prior to receiving a discharge, the debtor must file and serve the Local Form "Notice of
                                       Deadline to Object to Debtor's Statement Re: 11 U.S.C. §522(q)(1) Applicability, Payment of Domestic Support
                                       Obligations, and [For Chapter 11 Cases Only] Applicability of Financial Management Course and Statement
                                       Regarding Eligibility to Receive a Discharge", as required under Local Rule 4004−3(A)(4).

    Option to Receive
                                       1) EBN program open to all parties. Register at the BNC website bankruptcynotices.uscourts.gov, OR 2) DeBN
10. Notices Served by the
    Clerk by Email Instead
                                       program open to debtors only. Register by filing with the Clerk of Court, Local Form "Debtor's Request to Receive
                                       Electronically Under DeBN Program". There is no charge for either option. See also Local Rule 9036−1(B) and (C).
    of by U.S. Mail
                                        Language interpretation of the meeting of creditors will be provided to the debtor at no cost, upon request to the
11. Translating Services                trustee, through a telephone interpreter service. Persons with communications disabilities should contact the U.S.
                                        Trustee's office to arrange for translating services at the meeting of creditors.

Local Form 309E USBC SDFL (For Individuals or Joint Debtors)                      Notice of Chapter 11 Bankruptcy Case                                         page 2
